DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/03/2022 has been entered and accepted. 

Response to Arguments
Barker is now modified with the support method of Char-Broil to overcome applicant’s amendments.
Applicant’s arguments, see Pages 1-2, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barker modified by Char-Broil (among others) under a new rejection which can found below.
It should be noted that although the applicant amended claims 10, 21, and 26, the amendments fail to make overcome the previous 112b rejection regarding how “heat diffusing performance” is obtained, or what the phrase means. One of ordinary skill in the art would be unable to determine what constitutes “heat diffusing performance”.

Claim Interpretation 
Claim 11 recites the limitation "or". The term "or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the many options sufficiently satisfies the entire portion of the claim.
	
Claim Objections
Claims 12 and 22 are objected to because of the following informalities: 
In claims 12 and 22, the limitation "wherein the first and second supports are and configured to couple" should be "wherein the first and second supports are configured to couple". 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 21, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “heat diffusing performance of the heat diffuser is equivalent” in claims 10, 21, and 26 is indefinite. The disclosure fails to provide any guidance on how the “heat diffusing performance” is obtained, or what the phrase means.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-7, 10-12, 14-15, 17-18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 5111803), in view of Char-Broil (Product Guide Model 465620011, 2011, Page 10).
Regarding claim 1, Barker teaches a heat diffuser for a grill of a type including a grilling surface disposed over a burner (Figure 1; cooking grill 6 and burner element 8), comprising: 
a rigid plate having a first side and a second side (Figures 1-3; upper surface 14 and lower surface 16)
The first side of the first embodiment comprised of buffer 2 is the surface shown in Figure 1 while the second side is surface shown in Figure 2.
and configured to be positioned between the grilling surface (Column 1 Lines 64-68) and the burner, wherein each of the first and the second sides (upper surfaces 14 and lower surface 16) includes a plurality of diffusing surfaces (Figures 1-3; surfaces 14 and 16, sidewalls 26, channels 28, and bottom 22) that when facing the grilling surface are oriented to diffuse heat generated by the burner (Column 1 Lines 64-68);
wherein the rigid plate further includes a first end and a second end (Figure 1);
The ends of the buffer can clearly be seen in Figure 1 as the edges of the buffer 2.
a support configured to support the rigid plate between the grilling surface and the burner in each of the first and second orientations (Figure 1; grate 10); wherein
	in the first orientation the first side of the rigid plate faces the grilling surface and in the second orientation the second side of the rigid plate faces the grilling surface (Column 3 Lines 16-19).

Barker fails to teach:
and first and second supports opposing each other that form ends of the heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the burner in each of first and second orientations 
	Char-Broil teaches a gas grill containing,
and first and second supports opposing each other that form ends of the heat diffuser (Char-Broil Annotated Figure 1);

    PNG
    media_image1.png
    648
    1067
    media_image1.png
    Greyscale

Char-Broil Annotated Figure 1; A figure from Page 10 of the Char-Broil manual wherein the first and second supports, pins/screws, and burner are indicated

wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate (Char-Broil Annotated Figure 1 clearly shows that the supports are planar faces coupled to the ends of the rigid plate); 
and wherein the first and second supports are configured to couple the rigid plate to the grill (Page 10)
Page 10 teaches that the notches (which are parts of the support) at the ends of heat plate should be rested on the screw. The screws couple the heat plate to the grill through the notches of the supports.
and support the rigid plate between the grilling surface (Page 10) and the burner (Char-Broil Annotated Figure 1).
As can be seen on Page 10, the cooking grate is placed above the heat plate. The burner can be seen in Char-Broil Annotated Figure 1 as being below the heat plate.
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Barker to incorporate the teachings of Char-Broil and substitute the method of supporting the buffer with the grate with method of resting the supports on screws as taught by Char-Broil. It would also have been obvious to extend the first and second supports in the opposite direction and add additional notches facing the inverse orientation to allow the buffer to be reversed and to operate as efficiently in this reversed orientation (Barker Column 3 Lines 16-19). One of ordinary skill in the art would be capable of making said substitution with predictable results.

	Regarding claim 2, Barker as modified teaches the heat diffuser of claim 1.
	Char-Broil further teaches: 
the first and second supports (Char-Broil Annotated Figure 1) each include a first slot being capable of receiving a pin (notches at ends of heat plate are to be rested on screws) coupled to the grill (Char-Broil Annotated Figure 1)
Char-Broil Annotated Figure 1 clearly shows that the screws are intended to be coupled to the grill with the first and second supports resting on top of them.
when the rigid plate is in the first orientation and a second slot being capable of receiving the pin when the rigid plate is in the second orientation.
	Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). It would be obvious to extend the supports in the opposite direction and add a second notch to the first and second supports allow the buffer to be supported in the opposite orientation as to facilitate this reversed orientation.

	Regarding claim 3, Barker as modified teaches the heat diffuser of claim 2, wherein:
the first slot and the second slot are symmetrical across an axis running between the opposing ends of the rigid plate.
Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). Thus it would be obvious to have the second notches be symmetrical to the first notches across an axis running between the opposing ends of the plate as to facilitate having the buffer operate in the reversed orientation as to facilitate this reversed orientation.

Regarding claim 4, Barker as modified teaches the heat diffuser as described in claim 1, wherein:
the plurality of diffusing surfaces of the first side (Figure 3 lower surface 16) of the rigid plate define a first profile that when facing the grilling surface include a first planar surface extending parallel to the grilling surface (Figure 3 bottom 22 plane of valley pocket);
The first planar surface is the bottom 22 planar surface of the valley pocket 18 on lower surface 16. This planar surface is shown to be parallel to the grilling surface 6 in Figure 1.
first and second longitudinally-extending peaks extending along opposite sides of the first planar surface (Figure 3 peaking pockets 18);
The peaking pockets 18 adjacent to the valley pocket containing the first planar surface are the first and second longitudinally-extending peaks. 
wherein the plurality of diffusing surfaces of the second side (Figure 3 upper surface 14) of the rigid lace define a second profile that when facing the grilling surface include a second planar surface extending parallel to the grilling surface (Figure 3 plane of peaking pocket);
The second planar surface is the planar surface of the peak of the same pocket 18 when the plate 12 is inverted on upper surface 14.
first and second longitudinally-extending valleys extending along opposite sides of the second planar surface (Figure 3 valley pockets).
The valley pockets adjacent to the peaking pocket containing the second planar surface are the first and second longitudinally-extending valleys.

Regarding claim 6, Barker as modified teaches the heat diffuser as described in claim 4, wherein:
wherein the first planar surface is a same distance from the grilling surface when the rigid plate is in the first orientation as is the second planar surface when the rigid plate is in the second orientation (Figure 3; Column 3 Lines 16-19).


Regarding claim 7, Barker as modified teaches the heat diffuser of claim 1. Char-Broil further teaches:
the first and second supports are vertical plates extending transversely to the rigid plate (Char-Broil Annotated Figure 1).
As can be seen in Char-Broil Annotated Figure 1, the first and second supports are vertical plates which extend transversely to the rigid plate.

Regarding claim 10, Barker as modified teaches the heat diffuser as described in claim 1, wherein:
a heat diffusing performance of the heat diffuser is equivalent in the first orientation and in the second orientation. 
In light of the 112(b) rejection above, see “reversible… operate as effectively in this reversed orientation” - Column 3 Lines 16-20; Figure 3 plate 12.

Regarding claim 11, Barker as modified teaches the heat diffuser as described in claim 1, wherein:
the rigid plate is constructed of a material selected from a group consisting of: cast iron, stainless steel, or enameled steel (Column 2 Lines 49-54; stainless steel).

Regarding claim 12, Barker as modified teaches a heat diffuser for a grill including a grilling surface disposed over a burner (Figure 1; cooking grill 6 and burner element 8), comprising:
a rigid plate (Figure 1; buffer 2 or plate 12) positionable in each of a first orientation and a second orientation (Column 3 Lines 16-19);
	As shown in Figure 3, the first orientation is when the lower surface 16 is facing the grilling surface 6. The second orientation is when the upper surface 14 is facing the grilling surface.
 the rigid plate including a plurality of longitudinally-extending segments (Figures 1-3; surfaces 14 and 16, sidewalls 26, channels 28, and bottom 22) arranged to diffuse heat generated by the burner when the rigid plate is positioned between the burner and the grilling surface (Column 1 Lines 64-68), wherein:
in the first orientation the plurality of longitudinally-extending segments define a first profile facing the grilling surface (Figure 3 lower surface 16) and including a first planar surface extending parallel to the grilling surface (Figure 3 bottom 22 of valley pocket 18);
The first planar surface is the bottom 22 of the valley pocket 18 of lower surface 16.
and first and second longitudinally-extending peaks extending along opposite sides of the first planar surface (Figure 3 peaking pockets 18 and lower surface 16);
As shown in Figure 3, the adjacent peaking pockets 18 are the first and second longitudinally-extending peaks.
wherein in the second orientation the plurality of longitudinally-extending segments define a second profile (Figure 3 upper surface 14) facing the grilling surface and including a second planar surface extending parallel to the grilling surface (Figure 3 plane of peaking pocket and upper surface 14);

first and second longitudinally-extending valleys extending along opposite sides of the second planar surface (Figure 3 valley pockets and upper surface 14).
As shown in Figure 3, the adjacent valleys of the second planar surface are the first and second longitudinally-extending valleys.
wherein the rigid plate further includes a first end and a second end (Figure 1);
The ends of the plate can clearly be seen in Figure 1 at the edges of the plate.
Barker fails to teach:
first and second supports opposing each other that form ends of the heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are and configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the burner in each of first and second orientations.
Char-Broil teaches a gas grill containing,
and first and second supports opposing each other that form ends of the heat diffuser (Char-Broil Annotated Figure 1);

    PNG
    media_image1.png
    648
    1067
    media_image1.png
    Greyscale

Char-Broil Annotated Figure 1; A figure from Page 10 of the Char-Broil manual wherein the first and second supports, pins/screws, and burner are indicated
wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate (Char-Broil Annotated Figure 1 clearly shows that the supports are planar faces); 
and wherein the first and second supports are and configured to couple the rigid plate to the grill (Page 10)
Page 10 teaches that the notches (which are parts of the support) at the ends of heat plate should be rested on the screw. The screws also couple the heat plate to the grill while the heat plate is resting on them.
and support the rigid plate between the grilling surface (Page 10) and the burner (Char-Broil Annotated Figure 1).

	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Barker to incorporate the teachings of Char-Broil and substitute the method of supporting the buffer with the grate with the supports resting on screws as taught by Char-Broil. It would also have been obvious to extend the first and second supports in the inverse orientation and add additional notches facing the opposite direction to allow the buffer to be reversed and operate as efficiently in this reversed orientation (Barker Column 3 Lines 16-19). One of ordinary skill in the art would be capable of making said substitution with predictable results.

Regarding claim 14, Barker as modified teaches the heat diffuser of claim 12.
Char-Broil further teaches:
the first and second supports (Char-Broil Annotated Figure 1) each include a first slot being capable of receiving a pin (notches at ends of heat plate are to be rested on screws) coupled to the grill (Char-Broil Annotated Figure 1)
Char-Broil Annotated Figure 1 clearly shows that the screws are intended to be coupled to the grill with the first and second supports resting on top of them.
when the rigid plate is in the first orientation and a second slot being capable of receiving the pin when the rigid plate is in the second orientation.
	Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). It would be obvious to extend the supports in the opposite orientation and add a second notch to the first and second supports allow the buffer to be supported in the opposite orientation. 


the first slot and the second slot are symmetrical across an axis running between the opposing ends of the rigid plate.
Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). Thus it would be obvious to have the second notches be symmetrical to the first notches across an axis running between the opposing ends of the plate as to facilitate having the buffer operate in the reversed orientation.

Regarding claim 17, Barker as modified teaches the heat diffuser of claim 12, wherein:
the first planar surface is a same distance from the grilling surface when the rigid plate is in the first orientation as is the second planar surface when the rigid plate is in the second orientation.
Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). Thus it would be obvious to have the second planar surface be the same distance from the grilling surface when the rigid plate is in the second orientation as the first planar surface is from the grilling surface in the first orientation.

Regarding claim 18, Barker as modified teaches the heat diffuser of claim 12. Char-Broil further teaches:
the first and second supports are vertical plates extending transversely to the rigid plate (Char-Broil Annotated Figure 1).
As can be seen in Char-Broil Annotated Figure 1, the first and second supports are vertical plates which extend transversely to the rigid plate.

Regarding claim 21, Barker as modified teaches the heat diffuser of claim 12, wherein 
heat diffusing performance of the heat diffuser is equivalent in the first orientation and in the second orientation.
In light of the 112(b) rejection above, see “reversible… operate as effectively in this reversed orientation” - Column 3 Lines 16-20; Figure 3 plate 12.

Regarding claim 22, Barker teaches a grill (Figure 1), comprising:
one or more gas burners (Figure 1 and Column 1 Lines 64 – 68; burner element 8);
a grilling surface disposed above the one or more gas burners (Figure 1; cooking grill 6 and burner elements 8)
one or more heat diffusers, each positioned between the one or more gas burner and the grilling surface wherein each of the one or more heat diffusers (Column 1 Lines 64 – 68; Figure 1 buffer 2 or Figure 3 plate 12) includes:
a rigid plate having a first side and a second side (Figures 1-3; upper surface 14 and lower surface 16)
configured to be positioned between the grilling surface (Column 1 Lines 64-68) and the one or more gas burners wherein each of the first and the second sides (upper surfaces 14 and lower surface 16) includes a plurality of diffusing surfaces (Figures 1-3; surfaces 14 and 16, sidewalls 26, channels 28, and bottoms 22) that when facing the grilling surface are oriented to diffuse heat generated by the one or more gas burner (Column 1 Lines 64-68);
wherein the rigid plate further includes a first end and a second end (Figure 1);
The ends of the plate can clearly be seen in Figure 1 at the edges of the plate.

in the first orientation the first side of the rigid plate faces the grilling surface (Figure 3 plate 12 and lower surface 16); and
	in the second orientation the second side of the rigid plate faces the grilling surface (Figure 3 plate 12 inverted and upper surface 14)
As shown in Figure 3, the first orientation is when the lower surface 16 is facing the grilling surface 6. The second orientation is when the upper surface 14 is facing the grilling surface.
	Barker fails to teach
first and second supports opposing each other that form ends of the heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are and configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the one or more gas burners in each of first and second orientations
Char-Broil teaches a gas grill containing,
and first and second supports opposing each other that form ends of the heat diffuser (Char-Broil Annotated Figure 1);

    PNG
    media_image1.png
    648
    1067
    media_image1.png
    Greyscale

Char-Broil Annotated Figure 1; A figure from Page 10 of the Char-Broil manual wherein the first and second supports, pins/screws, and burner are indicated
wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate (Char-Broil Annotated Figure 1 clearly shows that the supports are planar faces); 
and wherein the first and second supports are configured to couple the rigid plate to the grill (Page 10)
Page 10 teaches that the notches (which are parts of the support) at the ends of heat plate should be rested on the screw. The screws also couple the heat plate to the grill while the heat plate is resting on them.
and support the rigid plate between the grilling surface (Page 10) and one or more gas burners (Char-Broil Annotated Figure 1).

	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Barker to incorporate the teachings of Char-Broil and substitute the method of supporting the buffer with the grate with the supports resting on screws as taught by Char-Broil. It would also have been obvious to extend the first and second supports in the inverse orientation and add additional notches facing the opposite direction to allow the buffer to be reversed and operate as efficiently in this reversed orientation (Barker Column 3 Lines 16-19). One of ordinary skill in the art would be capable of making said substitution with predictable results.

Regarding claim 23, Barker as modified teaches the grill of claim 22, wherein:
the first and second supports are vertical plates extending transversely to the rigid plate (Char-Broil Annotated Figure 1).
As can be seen in Char-Broil Annotated Figure 1, the first and second supports are vertical plates which extend transversely to the rigid plate.

Regarding claim 24, Barker as modified teaches the grill of claim 23, wherein:
the plurality of diffusing surfaces of the first side (Figure 3 lower surface 16) of the rigid plate define a first profile that when facing the grilling surface include a first planar surface extending parallel to the grilling surface (Figure 3 bottom 22 plane of valley pocket);
The first planar surface is the bottom 22 planar surface of the valley pocket 18 on lower surface 16. This planar surface is shown to be parallel to the grilling surface 6 in Figure 1.
first and second longitudinally-extending peaks extending along opposite sides of the first planar surface (Figure 3 peaking pockets 18);

wherein the plurality of diffusing surfaces of the second side (Figure 3 upper surface 14) of the rigid plate defines a second profile that when facing the grilling surface include a second planar surface extending parallel to the grilling surface (Figure 3 plane of peaking pocket);
The second planar surface is the planar surface of the peak of the same pocket 18 when the plate 12 is inverted on upper surface 14.
first and second longitudinally-extending valleys extending along opposite sides of the second planar surface (Figure 3 valley pockets).
The valley pockets adjacent to the peaking pocket containing the second planar surface are the first and second longitudinally-extending valleys.

	Regarding claim 25, Barker as modified teaches the grill of claim 24, wherein:
the first planar surface is a same distance from the grilling surface when the rigid plate is in the first orientation as is the second planar surface when the rigid plate is in the second orientation (Barker Figures 1 and 2).
Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). Thus it would be obvious to have the second planar surface be the same distance from the grilling surface when the rigid plate is in the second orientation as the first planar surface is from the grilling surface in the first orientation.

Regarding claim 26, Barker as modified teaches the grill of claim 22, wherein:
heat diffusing performance of the heat diffuser is equivalent in the first orientation and in the second orientation 
In light of the 112(b) rejection above, see “reversible… operate as effectively in this reversed orientation” - Column 3 Lines 16-20; Figure 3 plate 12


Claims 5 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 5111803), in view of Char-Broil (Product Guide Model 465620011, 2011, Page 10), and further in view of Witzel (US 6966253 B2).
Regarding claim 5, Barker as modified teaches the heat diffuser as described in claim 4, wherein:

    PNG
    media_image2.png
    457
    512
    media_image2.png
    Greyscale

Barker Annotated Figure 3; the first, second, third, and fourth fold lines are indicated in the Figure. The third fold line is covered by the perspective of the drawing.


the rigid plate comprises a planar sheet bent along first (Barker Annotated Figure 3; fold formed from a peak pocket’s planar surface and adjacent sidewall slanted toward adjacent valley pocket), second (Barker Annotated Figure 3; fold formed from said valley pocket’s planar surface adjacent to the peak pocket and sidewall slanted toward said peak pocket), third (Barker Annotated Figure 3; fold formed from same said valley pocket’s planar surface and sidewall opposite to previously stated sidewall of valley pocket) and fourth longitudinally-extending fold lines (Barker Annotated Figure 3; fold formed from peak pocket’s planar surface, opposite to previously stated peak pocket’s planar surface with regard to said valley pocket, and sidewall slanted toward said adjacent valley pocket) wherein;
the first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak and a bottom of the first longitudinally-extending valley (Figure 3);
The first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak (upper surface 14 opposite to bottom 22) in the first orientation, and a bottom of the first longitudinally-extending valley (bottom 22) in the second orientation.
the second longitudinally-extending fold line joins the first longitudinally-extending peak with the first planar surface and joins the first longitudinally-extending valley with the second planar surface (Figure 3);
The second longitudinally-extending fold line joins the first planar surface (planar surface of valley pocket 18) with the sidewalls which form the first longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of peak pocket 18) with the sidewalls which form the first longitudinally-extending valley.
the third longitudinally-extending fold line joins the first planar surface with the second longitudinally-extending peak and joins the second planar surface with the second longitudinally-extending valley (Figure 3)
The third longitudinally-extending fold line joins the first planar surface (planar surface of valley pocket 18) with the sidewalls which form the second longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of peak pocket 18) with the sidewalls which form the second longitudinally-extending valley.
and the fourth longitudinally-extending fold line defines an apex of the second longitudinally- extending peak and a bottom of the second longitudinally-extending valley (Figure 3).
The fourth longitudinally-extending fold line defines an apex of the second longitudinally-extending peak (upper surface 14 opposite to bottom 22) in the first orientation, and a bottom of the second longitudinally-extending valley (bottom 22) in the second orientation.
Barker as modified fails to teach that the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines.
Witzel teaches that the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines (Column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).
The recitation "folding" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
It would be obvious to one of ordinary skill in the art to modify the first embodiment of Barker involving Figure 2 to add a plurality of openings along each of the first, second, third, and fourth longitudinally-extending fold lines as taught by Witzel. These openings at the folds would allow fat and juice to fall through the holes to prevent buildup. (Witzel US 6966253 B2; column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).

Regarding claim 16, Barker as modified teaches the heat diffuser as described in claim 15, wherein:


    PNG
    media_image2.png
    457
    512
    media_image2.png
    Greyscale

Barker Annotated Figure 3; the first, second, third, and fourth fold lines are indicated in the Figure. The third fold line is covered by the perspective of the drawing.


the rigid plate comprises a planar sheet bent along first (Barker Annotated Figure 3; fold formed from a peak pocket’s planar surface and adjacent sidewall slanted toward adjacent valley pocket), second (Barker Annotated Figure 3; fold formed from said valley pocket’s planar surface adjacent to the peak pocket and sidewall slanted toward said peak pocket), third (Barker Annotated Figure 3; fold formed from same said valley pocket’s planar surface and sidewall opposite to previously stated sidewall of valley pocket) and fourth longitudinally-extending fold lines (Barker Annotated Figure 3; fold formed from peak pocket’s planar surface, opposite to previously stated peak pocket’s planar surface with regard to said valley pocket, and sidewall slanted toward said adjacent valley pocket) wherein;
the first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak and a bottom of the first longitudinally-extending valley (Figure 3);
The first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak (upper surface 14 opposite to bottom 22) in the first orientation, and a bottom of the first longitudinally-extending valley (bottom 22) in the second orientation.
the second longitudinally-extending fold line joins the first longitudinally-extending peak with the first planar surface and joins the first longitudinally-extending valley with the second planar surface (Figure 3);
The second longitudinally-extending fold line joins the first planar surface (planar surface of valley pocket 18) with the sidewalls which form the first longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of peak pocket 18) with the sidewalls which form the first longitudinally-extending valley.
the third longitudinally-extending fold line joins the first planar surface with the second longitudinally-extending peak and joins the second planar surface with the second longitudinally-extending valley (Figure 3)
The third longitudinally-extending fold line joins the first planar surface (planar surface of valley pocket 18) with the sidewalls which form the second longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of peak pocket 18) with the sidewalls which form the second longitudinally-extending valley.
and the fourth longitudinally-extending fold line defines an apex of the second longitudinally- extending peak and a bottom of the second longitudinally-extending valley (Figure 3).
The fourth longitudinally-extending fold line defines an apex of the second longitudinally-extending peak (upper surface 14 opposite to bottom 22) in the first orientation, and a bottom of the second longitudinally-extending valley (bottom 22) in the second orientation.
Barker as modified fails to teach that the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines.
Witzel teaches that the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines (Column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).
The recitation "folding" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
It would be obvious to one of ordinary skill in the art to modify the first embodiment of Barker involving Figure 2 to add a plurality of openings along each of the first, second, third, and fourth longitudinally-extending fold lines as taught by Witzel. These openings at the folds would allow fat and juice to fall through the holes to prevent buildup. (Witzel US 6966253 B2; column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).


Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 5111803), in view of Char-Broil (Product Guide Model 465620011, 2011, Page 10), in further view of Witzel (US 6966253 B2), and further in view of Proffitt (US 20090223384 A1).
Regarding claim 8, Barker as modified discloses the claimed invention as described in claim 5. Barker does not teach that the first longitudinally-extending fold line has a 90 degree angle when defining an apex of the first longitudinally-extending peak and when defining a bottom of the first longitudinally-extending valley and the fourth longitudinally-extending fold line has a 90 degree angle when defining an apex of the second longitudinally-extending peak and when defining a bottom of the second longitudinally-extending valley. 
Proffitt (US 20090223384 A1) teaches that baffles, which serve as heat diffusers (Paragraph 8), have an angle of 90 degrees, but Proffitt also taught that the angle may also vary from 30 to 180 degrees (Paragraph 33). This is because the angle of baffles directly affect how large the baffle needs to be to protect burners from damage and how quickly grease can run off rather than stand and burn near the food (Paragraph 29). It would thus be obvious to one having ordinary skill in the art at the time of the invention to modify Barker so that the first longitudinally-extending fold line has a 90 degree angle when defining an apex of the first longitudinally-extending peak and when defining a bottom of the first longitudinally-extending valley and the fourth longitudinally-extending fold line has a 90 degree angle when defining an apex of the second longitudinally-extending peak and when defining a bottom of the second longitudinally-extending valley, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 9, Barker as modified discloses the claimed invention as described in claim 8 except for specifying that the second longitudinally-extending fold line has a 130 degree angle when joining the first longitudinally-extending peak with the first planar surface and when joining the first longitudinally-extending valley with the second planar surface and third longitudinally-extending fold line has a 130 degree angle when joining the first planar surface with the second longitudinally-extending peak and when joining the second planar surface with the second longitudinally-extending valley. 
Proffitt (US 20090223384 A1) teaches that baffles, heat diffusers (Paragraph 8), should have an angle of 90 degrees, but that the angle may also vary from 30 to 180 degrees (Paragraph 33). This is because the angle of baffles directly affect how large the baffle needs to be to protect burners from damage and how quickly grease can run off rather than stand and burn near the food (Paragraph 29). It would thus be obvious to one having ordinary skill in the art at the time of the invention to modify Barker so that the second longitudinally-extending fold line has a 130 degree angle when joining the first longitudinally-extending peak with the first planar surface and when joining the first longitudinally-extending valley with the second planar surface and third longitudinally-extending fold line has a 130 degree angle when joining the first planar surface with the second longitudinally-extending peak and when joining the second planar surface with the second longitudinally-extending valley, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 19, Barker as modified discloses the claimed invention as described in claim 16 except for specifying that the first longitudinally-extending fold line has a 90 degree angle when defining an apex of the first longitudinally-extending peak and when defining a bottom of the first longitudinally-extending valley and the fourth longitudinally-extending fold line has a 90 degree angle when defining an apex of the second longitudinally-extending peak and when defining a bottom of the second longitudinally-extending valley. 
Proffitt (US 20090223384 A1) teaches that baffles, heat diffusers (Paragraph 8), should have an angle of 90 degrees, but that the angle may also vary from 30 to 180 degrees (Paragraph 33). This is because the angle of baffles directly affect how large the baffle needs to be to protect burners from damage and how quickly grease can run off rather than stand and burn near the food (Paragraph 29). It would thus be obvious to one having ordinary skill in the art at the time of the invention to modify Barker so that the first longitudinally-extending fold line has a 90 degree angle when defining an apex of the first longitudinally-extending peak and when defining a bottom of the first longitudinally-extending valley and the fourth longitudinally-extending fold line has a 90 degree angle when defining an apex of the second longitudinally-extending peak and when defining a bottom of the second longitudinally-extending valley, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 20, Barker as modified discloses the claimed invention as described in claim 19 except for specifying that the second longitudinally-extending fold line has a 130 degree angle when joining the first longitudinally-extending peak with the first planar surface and when joining the first longitudinally-extending valley with the second planar surface and third longitudinally-extending fold line has a 130 degree angle when joining the first planar surface with the second longitudinally-extending peak and when joining the second planar surface with the second longitudinally-extending valley.
Proffitt (US 20090223384 A1) teaches that baffles, heat diffusers (Paragraph 8), should have an angle of 90 degrees, but that the angle may also vary from 30 to 180 degrees (Paragraph 33). This is because the angle of baffles directly affect how large the baffle needs to be to protect burners from damage and how quickly grease can run off rather than stand and burn near the food (Paragraph 29). It would thus be obvious to one having ordinary skill in the art at the time of the invention to modify Barker so that the second longitudinally-extending fold line has a 130 degree angle when joining the first longitudinally-extending peak with the first planar surface and when joining the first longitudinally-extending valley with the second planar surface and third longitudinally-extending fold line has a 130 degree angle when joining the first planar surface with the second longitudinally-extending peak and when joining the second planar surface with the second longitudinally-extending valley, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOU (US 20150223639 A1)
Whitmer (US 20060196492 A1)
Kronman (US 5481965 A)
Li (CN 206120074 U)
Duncan (US-20120276260-A1)
Measom (US-20180368618-A1)
Ahmed (US-20180070770-A1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F.J.W./Examiner, Art Unit 3761                      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761